Exhibit 10.3

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY THE SECURITIES

SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON AUGUST 11, 2012, (THE “EXPIRATION DATE”).

No. F-_______

August 11, 2008

OPEXA THERAPEUTICS, INC.
SERIES F WARRANT TO PURCHASE ________ SHARES OF
COMMON STOCK, PAR VALUE $0.50 PER SHARE

For VALUE RECEIVED, _______________(“Warrantholder”), is entitled to purchase,
subject to the provisions of this Series F Warrant (the “Warrant”), from Opexa
Therapeutics, Inc., a Texas corporation (“Company”), at any time from and after
the date six months after the date hereof (the “Initial Exercise Date”) and not
later than 5:00 P.M., Eastern time, on the Expiration Date (as defined above),
at an exercise price per share equal to $1.78 (the exercise price in effect
being herein called the “Warrant Price”), ________ shares (“Warrant Shares”) of
the Company’s Common Stock, par value $0.50 per share (“Common Stock”).  The
number of Warrant Shares purchasable upon exercise of this Warrant and the
Warrant Price shall be subject to adjustment from time to time as described
herein.

This Warrant is one of a series of Series F Warrants of like tenor issued by the
Company pursuant to that certain Unit Purchase Agreement dated August 8, 2008,
among the Company and the Investors named therein (the “Purchase Agreement”),
and initially covering an aggregate of up to ________  shares of Common Stock
(collectively, the “Company Warrants”).

Section 1.  Registration.  The Company shall maintain books for the transfer and
registration of the Warrant.  Upon the initial issuance of this Warrant, the
Company shall issue and register the Warrant in the name of the Warrantholder.

Section 2.  Transfers.  As provided herein, this Warrant may be transferred only
pursuant to a registration statement filed under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from such registration.  Subject
to such restrictions, the Company shall transfer this Warrant from time to time
upon the books to be maintained by the Company for that purpose, upon surrender
hereof for transfer, properly endorsed or accompanied by appropriate
instructions for transfer and such other documents as may be reasonably required
by the Company, including, if required by the Company, an opinion of its counsel
to the effect that such transfer is exempt from the registration requirements of
the Securities Act, to establish that such transfer is being made in accordance
with the terms hereof, and a new Warrant shall be issued to the transferee and
the surrendered Warrant shall be canceled by the Company.

1 of 15

--------------------------------------------------------------------------------



Section 3.  Exercise of Warrant.  

   (a)  Subject to the provisions hereof, the Warrantholder may exercise this
Warrant, in whole or in part, at any time after the Initial Exercise Date and
prior to its expiration upon surrender of the Warrant, together with delivery of
a duly executed Warrant exercise form, in the form attached hereto as Appendix A
(the “Exercise Agreement”) and payment by cash, certified check or wire transfer
of funds, or pursuant to a cashless exercise pursuant to Section3(b) below, of
the aggregate Warrant Price for that number of Warrant Shares then being
purchased, to the Company during normal business hours on any business day at
the Company’s principal executive offices (or such other office or agency of the
Company as it may designate by notice to the Warrantholder).  The Warrant Shares
so purchased shall be deemed to be issued to the Warrantholder or the
Warrantholder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered (or the
date evidence of loss, theft or destruction thereof and security or indemnity
satisfactory to the Company has been provided to the Company), the Warrant Price
shall have been paid and the completed Exercise Agreement shall have been
delivered.  Certificates for the Warrant Shares so purchased shall be delivered
to the Warrantholder within a reasonable time, not exceeding three (3) business
days, after this Warrant shall have been so exercised.  The certificates so
delivered shall be in such denominations as may be requested by the
Warrantholder and shall be registered in the name of the Warrantholder or such
other name as shall be designated by the Warrantholder, as specified in the
Exercise Agreement.  If this Warrant shall have been exercised only in part,
then, unless this Warrant has expired, the Company shall, at its expense, at the
time of delivery of such certificates, deliver to the Warrantholder a new
Warrant representing the right to purchase the number of shares with respect to
which this Warrant shall not then have been exercised.  As used herein,
“business day” means a day, other than a Saturday or Sunday, on which banks in
Houston, Texas are open for the general transaction of business.  Each exercise
hereof shall constitute the re-affirmation by the Warrantholder that the
representations and warranties contained in Section 5 of the Purchase Agreement
are true and correct in all material respects with respect to the Warrantholder
as of the time of such exercise.  Notwithstanding the foregoing, to effect the
exercise of the Warrant hereunder, the Warrantholder shall not be required to
physically surrender this Warrant to the Company unless the entire Warrant is
exercised.  The Warrantholder and the Company shall maintain records showing the
amount exercised and the dates of such exercise.  The Warrantholder and any
assignee, by acceptance of this Warrant, acknowledge and agree that, by reason
of the provision of the paragraph, following exercise of a portion of the
Warrant, the number of Warrant Shares of this Warrant may be less than the
amount stated on the face hereof.  

   (b)  Subject to the provisions hereof, the Warrantholder may effect one or
more cashless exercises by surrendering Warrants to the Warrant Agent and giving
written notice that the Warrantholder wishes to effect a cashless exercise by
surrendering some Warrants without exercise, upon which the Company shall issue,
or cause to be issued, to the Warrantholder up to the number of Warrant Shares
determined as follows:

2 of 15

--------------------------------------------------------------------------------



X         =         Y x (A-B)/A

where:

X         =         the maximum number of Warrant Shares that may be issued to
the Warrantholder;

Y         =         the number of Warrant Shares with respect to which the
Warrant Certificates are being exercised;

A         =         the Market Price as of the Date of Exercise; and

B         =         the Exercise Price.

“Market Price” of a share of Common Stock on any date shall mean, (i) if the
shares of Common Stock are traded on the Nasdaq Global Market or Nasdaq Capital
Market, the last bid price reported on that date; (ii) if the shares of Common
Stock are no longer quoted on Nasdaq and are listed on any other national
securities exchange, the last sale price of the Common Stock reported by such
exchange on that date; (iii) if the shares of Common Stock are not quoted on a
any such market or listed on any such exchange and the shares of Common Stock
are traded in the over-the-counter market, the last price reported on such day
by the OTC Bulletin Board; (iv) if the shares of Common Stock are not quoted on
a any such market, listed on any such exchange or quoted on the OTC Bulletin
Board, then the last price quoted on such day in the over-the-counter market as
reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); or (v) if
none of clauses (i)-(iv) are applicable, then as determined by mutual agreement
of the Company and the Warrantholder; or if the Company and the Warrantholder
are unable to agree on a Market Price, either party may submit the matter to
arbitration as provided in Section 17.

“Date of Exercise” means the date on which the Company has received from
Warrantholder (i) the Warrant, and (ii) a written notice of election to exercise
signed by Warrantholder and indicating the number of Warrant Shares to be
purchased.

This rights granted herein shall not in any way limit any other remedies that a
Warrantholder may have under the Registration Rights Agreement (the
“Registration Rights Agreement”) or in any other agreement or any other remedies
that may be available pursuant to applicable law for breach by the Company of
the Registration Rights Agreement.

3 of 15

--------------------------------------------------------------------------------



   (c)  Company’s Failure to Timely Deliver Securities.  If within three (3)
Trading Days after the Company’s receipt of the facsimile copy of an Exercise
Notice the Company shall fail to issue and deliver a certificate to the
Warrantholder and register such shares of Common Stock on the Company’s share
register or credit the Warrantholder’s balance account with DTC for the number
of shares of Common Stock to which the Warrantholder is entitled upon the
Warrantholder’s exercise hereunder or pursuant to the Company’s obligation set
forth in clause (ii) below, and if on or after such Trading Day the
Warrantholder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Warrantholder of shares
of Common Stock issuable upon such exercise that the Warrantholder anticipated
receiving from the Company (a “Buy-In”), then the Company shall, within three
(3) Business Days after the Warrantholder’s request and in the Warrantholder’s
discretion, either (i) pay cash to the Warrantholder in an amount equal to the
Warrantholder’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased (the “Buy-In Price”), at which point
the Company’s obligation to deliver such certificate (and to issue such shares
of Common Stock) or credit such Warrantholder’s balance account with DTC shall
terminate, or (ii) promptly honor its obligation to deliver to the Warrantholder
a certificate or certificates representing such shares of Common Stock or credit
such Warrantholder’s balance account with DTC and pay cash to the Warrantholder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of shares of Common Stock, times (B) the Market Price on the
date of exercise.

   (d)  [Beneficial Ownership.  The Company shall not effect the exercise of
this Warrant, and the Warrantholder shall not have the right to exercise this
Warrant, to the extent that after giving effect to such exercise, such Person
(together with such Person’s affiliates) would beneficially own in excess of
9.99% (the “Maximum Percentage”) of the shares of Common Stock outstanding
immediately after giving effect to such exercise.  For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
such Person and its affiliates shall include the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock which would be issuable upon (A) exercise of the remaining, unexercised
portion of this Warrant beneficially owned by such Person and its affiliates and
(B) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such Person and its
affiliates (including, without limitation, any convertible notes or convertible
preferred stock or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein.  Except as set forth in the
preceding sentence, for purposes of this paragraph, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”).  For purposes of this Warrant, in determining
the number of outstanding shares of Common Stock, the Warrantholder may rely on
the number of outstanding shares of Common Stock as reflected in (1) the
Company’s most recent Form 10-K, Form 10-Q, Current Report on Form 8-K or other
public filing with the Securities and Exchange Commission, as the case may be,
(2) a more recent public announcement by the Company or (3) any other notice by
the Company or the Transfer Agent setting forth the number of shares of Common
Stock outstanding.  For any reason at any time, upon the written or oral request
of the Warrantholder, the Company shall within one (1) Business Day confirm
orally and in writing to the Warrantholder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the Warrants, by the Warrantholder and its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  By written notice to the Company, the Warrantholder
may from time to time increase or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% specified in such notice; provided that (i)
any such increase will not be effective until the sixty-first (61st) day after
such notice is delivered to the Company, and (ii) any such increase or decrease
will apply only to the Warrantholder and not to any other holder of SPA
Warrants.  The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this Section
3(d) to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.]1

4 of 15

--------------------------------------------------------------------------------



Section 4.  Compliance with the Securities Act of 1933. Except as provided in
the Purchase Agreement, the Company may cause the legend set forth on the first
page of this Warrant to be set forth on each Warrant, and a similar legend on
any security issued or issuable upon exercise of this Warrant, unless counsel
for the Company is of the opinion as to any such security that such legend is
unnecessary.

Section 5.  Payment of Taxes.  The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid.  The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.

Section 6.  Mutilated or Missing Warrants.  In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon surrender and cancellation of the mutilated Warrant, or
in lieu of and substitution for the Warrant lost, stolen or destroyed, a new
Warrant of like tenor and for the purchase of a like number of Warrant Shares,
but only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Company.

Section 7.  Reservation of Common Stock.  At any time when this Warrant is
exercisable, the Company shall at all applicable times keep reserved until
issued (if necessary) as contemplated by this Section 7, out of the authorized
and unissued shares of Common Stock, at least a number of shares of Common Stock
equal to 120% of the number of shares of Common Stock as shall from time to time
be necessary to effect the exercise of all of this Warrant then
outstanding.  The Company agrees that all Warrant Shares issued upon due
exercise of the Warrant shall be, at the time of delivery of the certificates
for such Warrant Shares, duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock of the Company.

Section 8.  Adjustments.  Subject and pursuant to the provisions of this Section
8, the Warrant Price and number of Warrant Shares subject to this Warrant shall
be subject to adjustment from time to time as set forth hereinafter.

_____________________
1 To be included only at the specific request of an Investor on the Signature
Page of the Purchase Agreement.

5 of 15

--------------------------------------------------------------------------------



   (a)  If the Company shall, at any time or from time to time while this
Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares or issue by reclassification of its
outstanding shares of Common Stock any shares of its capital stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), then (i) the Warrant Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Warrant Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Warrant Shares purchasable upon exercise of this Warrant
shall be adjusted by multiplying the number of Warrant Shares purchasable upon
exercise of this Warrant immediately prior to the date on which such change
shall become effective by a fraction, the numerator of which is shall be the
Warrant Price in effect immediately prior to the date on which such change shall
become effective and the denominator of which shall be the Warrant Price in
effect immediately after giving effect to such change, calculated in accordance
with clause (i) above.  Such adjustments shall be made successively whenever any
event listed above shall occur.

   (b)  If  the Company at any time this Warrant is outstanding shall issue
shares of Common Stock or “Common Stock Equivalents,” as defined below,
entitling any person to acquire shares of Common Stock, at a price per share
(determined in accordance with this Paragraph (b) below) less than the then
current Warrant Price, then, the Warrant Price shall be reduced to equal the
product of the then effective Warrant Price times a fraction determined as
follows:

(x)       the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such issuance plus the number of shares of
Common Stock which the aggregate consideration received by the Company for the
newly issued shares of Common Stock or Common Stock Equivalents would purchase
at the then current Warrant Price, and

(y)       the denominator of which shall be the number of shares of Common Stock
outstanding immediately prior to such issuance plus the actual number of shares
of Common Stock or Common Stock Equivalents newly issued.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

The Company shall notify the Holder in writing, no later than three (3) business
days following the issuance of any Common Stock or Common Stock Equivalent
subject to this section, indicating therein the applicable issuance price, or of
applicable reset price, exchange price, conversion price and other pricing
terms.

6 of 15

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Warrant Price shall not be reduced below
$1.53 unless such reduction is approved by the vote of a majority of the
stockholders.

If the Company shall in any manner grant (directly and not by assumption in a
merger or otherwise) any warrants or other rights to subscribe for or to
purchase, or any options for the purchase of, Common Stock or any stock or
security convertible into or exchangeable for Common Stock (such warrants,
rights or options being called “Options” and such convertible or exchangeable
stock or securities being called “Convertible Securities”) whether or not such
Options or the right to convert or exchange any such Convertible Securities are
immediately exercisable, and the price per share for which Common Stock is
issuable upon the exercise of such Options or upon the conversion or exchange of
such Convertible Securities (determined by dividing (i) the sum (which sum shall
constitute the applicable consideration) of (x) the total amount, if any,
received or receivable by the Company as consideration for the granting of such
Options, plus (y) the aggregate amount of additional consideration payable to
the Company upon the exercise of all such Options, plus (z), in the case of such
Options which relate to Convertible Securities, the aggregate amount of
additional consideration, if any, payable upon the issue or sale of such
Convertible Securities and upon the conversion or exchange thereof, by (ii) the
total maximum number of shares of Common Stock issuable upon the exercise of
such Options or upon the conversion or exchange of all such Convertible
Securities issuable upon the exercise of such Options) shall be less than the
Warrant Price in effect immediately prior to the time of the granting of such
Options, then the total number of shares of Common Stock issuable upon the
exercise of such Options or upon conversion or exchange of the total amount of
such Convertible Securities issuable upon the exercise of such Options shall be
deemed to have been issued for such price per share as of the date of granting
of such Options or the issuance of such Convertible Securities and thereafter
shall be deemed to be outstanding for purposes of adjusting the Warrant
Price.  No adjustment of the Warrant Price shall be made upon the actual issue
of such Common Stock or of such Convertible Securities upon exercise of such
Options or upon the actual issue of such Common Stock upon conversion or
exchange of such Convertible Securities.

If the Company shall in any manner issue (directly and not by assumption in a
merger or otherwise) or sell any Convertible Securities, whether or not the
rights to exchange or convert any such Convertible Securities are immediately
exercisable, and the price per share for which Common Stock is issuable upon
such conversion or exchange (determined by dividing (i) the sum (which sum shall
constitute the applicable consideration) of (x) the total amount received or
receivable by the Company as consideration for the issue or sale of such
Convertible Securities, plus (y) the aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange
thereof, by (ii) the total number of shares of Common Stock issuable upon the
conversion or exchange of all such Convertible Securities) shall be less than
the Warrant Price, as applicable, in effect immediately prior to the time of
such issue or sale, then the total maximum number of shares of Common Stock
issuable upon conversion or exchange of all such Convertible Securities shall be
deemed to have been issued for such price per share as of the date of the issue
or sale of such Convertible Securities and thereafter shall be deemed to be
outstanding for purposes of adjusting the Warrant Price, provided that  no
adjustment of the Warrant Price shall be made upon the actual issuance of such
Common Stock upon conversion or exchange of such Convertible Securities and (b)
no further adjustment of the Warrant Price shall be made by reason of the issue
or sale of Convertible Securities upon exercise of any Options to purchase any
such Convertible Securities for which adjustments of the Warrant Price have been
made pursuant to the other provisions hereof.  

7 of 15

--------------------------------------------------------------------------------



If the Company shall declare a dividend or make any other distribution upon any
stock of the Company (other than the Common Stock) payable in Common Stock,
Options or Convertible Securities, then any Common Stock, Options or Convertible
Securities, as the case may be, issuable in payment of such dividend or
distribution shall be deemed to have been issued or sold without consideration.

If any shares of Common Stock, Options or Convertible Securities shall be issued
or sold for cash, the consideration received therefor shall be deemed to be the
net amount received by the Company therefor, after deduction therefrom of any
expenses incurred or any underwriting commissions or concessions paid or allowed
by the Company in connection therewith.  If any shares of Common Stock, Options
or Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the Company
shall be deemed to be the fair market value of such consideration as determined
jointly in good faith by the Board of Directors of the Company and the
Warrantholder, after deduction of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith.  In case any Options shall be issued in connection with the issue and
sale of other securities of the Company, together comprising one integral
transaction in which no specific consideration is allocated to such Options by
the parties thereto, such Options shall be deemed to have been issued for such
consideration as determined jointly in good faith by the Board of Directors of
the Company and the Warrantholder.  If Common Stock, Options or Convertible
Securities shall be issued or sold by the Company and, in connection therewith,
other Options or Convertible Securities (the “Additional Rights”) are issued,
then the consideration received or deemed to be received by the Company shall be
reduced by the fair market value of the Additional Rights (as determined jointly
in good faith by the Board of Directors of the Company and the Warrantholder).

Simultaneously with any adjustment to the Exercise Price pursuant to this
Paragraph (b), the number of Warrant Shares that may be purchased upon exercise
of this Warrant shall be increased or decreased proportionately, so that after
such adjustment the aggregate Warrant Price payable hereunder for the adjusted
number of Warrant Shares shall be the same as the aggregate Warrant Price in
effect immediately prior to such adjustment

Notwithstanding the foregoing, no adjustment will be made under this Paragraph
(b) in respect of:  (i) the issuance of securities upon the exercise or
conversion of any Common Stock Equivalents issued by the Company prior to the
date hereof, (ii) Common Stock issued or deemed to be issued upon approval of a
majority of the members of the Board of Directors of the Company or a majority
of the members of a committee of directors established for such purpose,
pursuant to options or similar awards to employees, directors, and consultants
pursuant to any stock incentive plan, (iii) Common Stock issued or deemed to be
issued to any bank or equipment lessor in connection with a financing or
equipment lease, (iv) Common Stock issued or deemed to be issued pursuant to a
“Strategic Transaction” approved by a majority of the Board of Directors.  A
“Strategic Transaction” shall mean (x) any transaction with an acquiror,
acquisition target company or merger partner, or (y) a joint venture, corporate
alliance, research agreement or licensing transaction, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.

8 of 15

--------------------------------------------------------------------------------



   (c)  If any capital reorganization, reclassification of the capital stock of
the Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby each Warrantholder shall thereafter have the
right to purchase and receive upon the basis and upon the terms and conditions
herein specified and in lieu of the Warrant Shares immediately theretofore
issuable upon exercise of the Warrant, such shares of stock, securities or
assets as would have been issuable or payable with respect to or in exchange for
a number of Warrant Shares equal to the number of Warrant Shares immediately
theretofore issuable upon exercise of the Warrant, had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of each Warrantholder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Warrant Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.  The Company shall not effect
any such consolidation, merger, sale, transfer or other disposition unless prior
to or simultaneously with the consummation thereof the successor corporation (if
other than the Company) resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the
Warrantholder, at the last address of the Warrantholder appearing on the books
of the Company, such shares of stock, securities or assets as, in accordance
with the foregoing provisions, the Warrantholder may be entitled to purchase,
and the other obligations under this Warrant.  The provisions of this paragraph
(b) shall similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions.

   (d)  In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Warrant Price to be in effect after such
payment date shall be determined by multiplying the Warrant Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price per share of Common Stock immediately prior to such payment
date, less the fair market value (as determined by the Company’s Board of
Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date.  

9 of 15

--------------------------------------------------------------------------------



   (e)  An adjustment to the Warrant Price shall become effective immediately
after the payment date in the case of each dividend or distribution and
immediately after the effective date of each other event which requires an
adjustment.

   (f)  In the event that, as a result of an adjustment made pursuant to this
Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.

   (g)  To the extent permitted by applicable law and the listing requirements
of any stock market or exchange on which the Common Stock is then listed, the
Company from time to time may decrease the Warrant Price by any amount for any
period of time if the period is at least twenty (20) days, the decrease is
irrevocable during the period and the Board shall have made a determination that
such decrease would be in the best interests of the Company, which determination
shall be conclusive provided however, that the Warrant Price may not be
decreased below the Market Price on the date of the execution of Purchase
Agreement.  Whenever the Warrant Price is decreased pursuant to the preceding
sentence, the Company shall provide written notice thereof to the Warrantholder
at least five (5) days prior to the date the decreased Warrant Price takes
effect, and such notice shall state the decreased Warrant Price and the period
during which it will be in effect.  Notwithstanding the foregoing, the Company
shall treat all holders of the Company Warrants equally.

Section 9.  Fractional Interest.  The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant.  If any
fractional share of Common Stock would, except for the provisions of the first
sentence of this Section 9, be deliverable upon such exercise, the Company, in
lieu of delivering such fractional share, shall pay to the exercising
Warrantholder an amount in cash equal to the Market Price (determined in
accordance with Section 3(b)) of such fractional share of Common Stock on the
date of exercise.

Section 10.  Benefits.  Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.

Section 11.  Notices to Warrantholder.  Upon the happening of any event
requiring an adjustment of the Warrant Price, the Company shall promptly give
written notice thereof to the Warrantholder at the address appearing in the
records of the Company, stating the adjusted Warrant Price and the adjusted
number of Warrant Shares resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.  Failure to give such notice to the Warrantholder or any
defect therein shall not affect the legality or validity of the subject
adjustment.

Section 12.  Identity of Transfer Agent.  The Transfer Agent for the Common
Stock is Continental Stock Transfer & Trust, 17 Battery Place, New York, New
York 10004.  Upon the appointment of any subsequent transfer agent for the
Common Stock or other shares of the Company’s capital stock issuable upon the
exercise of the rights of purchase represented by the Warrant, the Company will
mail to the Warrantholder a statement setting forth the name and address of such
transfer agent.

10 of 15

--------------------------------------------------------------------------------



Section 13.  Notices.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given and received as hereinafter described (i) if given by personal
delivery, then such notice shall be deemed received upon such delivery, (ii) if
given by telex or facsimile, then such notice shall be deemed received upon
receipt of confirmation of complete transmittal, (iii) if given by certified
mail return receipt requested, then such notice shall be deemed received upon
the day such return receipt is signed, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
business day after delivery to such carrier.  Copies of such notices shall also
be transmitted by email to the email address provided for on the signature page
of the Purchase Agreement.  All notices shall be addressed as follows: if to the
Warrantholder, at its address as set forth in the Company’s books and records
and, if to the Company, at the address as follows, or at such other address as
the Warrantholder or the Company may designate by ten days’ advance written
notice to the other:

If to the Company:

Opexa Therapeutics, Inc.
2635 Crescent Ridge Drive
The Woodlands, Texas 77381
Attention:  Lynne Hohlfeld
Fax:  (281) 872-8585

With a copy to:

Vinson & Elkins, LLP
First City Tower, 1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention:  Michael C. Blaney
Fax:  (713) 758-2222

Section 14.  Registration Rights.  The initial Warrantholder (and its applicable
assignees as provided in the Registration Rights Agreement) is entitled to the
benefit of certain registration rights with respect to the shares of Common
Stock issuable upon the exercise of this Warrant as provided in the Registration
Rights Agreement.

Section 15.  Successors.  All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.

Section 16.  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of Texas, without reference to the choice of law provisions
thereof.  The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably submits to the exclusive jurisdiction of the courts of the State of
Texas located in Harris County and the United States District Court for the
Southern District of Texas and the courts of the State of New York, Borough of
Manhattan and the United States District Court for the Southern District of New
York for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Warrant and the transactions contemplated hereby.  Service
of process in connection with any such suit, action or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Warrant.  The Company and, by accepting
this Warrant, the Warrantholder, each irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court.  The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably waives any objection to the laying of venue of
any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.  EACH OF THE COMPANY AND, BY
ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT
COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

11 of 15

--------------------------------------------------------------------------------



Section 17.  Dispute Resolution.  In the case of a dispute as to the
determination of the Market Price, the Company shall submit the disputed
determinations via facsimile to the Warrantholder.  If the Warrantholder and the
Company are unable to agree upon such determination of the Market Price within
three business days of such disputed determination being submitted to the
Warrantholder, then the Company shall, within two business days, submit via
facsimile the disputed determination of the Market Price to an independent,
reputable investment bank selected by the Company and approved by the
Warrantholder.  The Company shall cause at its expense the investment bank to
perform the determinations and notify the Company and the Warrantholder of the
results no later than ten business days from the time it receives the disputed
determinations or calculations.  Such investment bank's determination shall be
binding upon all parties absent demonstrable error.

Section 18.  No Rights as Stockholder.  Prior to the exercise of this Warrant,
the Warrantholder shall not have or exercise any rights as a stockholder of the
Company by virtue of its ownership of this Warrant.

Section 19.  Amendment; Waiver.  Any term of this Warrant may be amended or
waived (including the adjustment provisions included in Section 8 of this
Warrant) upon the written consent of the Company and the holders of Series F
Warrants representing at least 50% of the number of shares of Common Stock then
subject to all outstanding Series F Warrants (the “Majority Holders”); provided,
that (x) any such amendment or waiver must apply to all Series F Warrants; and
(y) the number of Warrant Shares subject to this Warrant, the Warrant Price and
the Expiration Date may not be amended, and the right to exercise this Warrant
may not be altered or waived, without the written consent of the Warrantholder.

12 of 15

--------------------------------------------------------------------------------



Section 20.  Remedies; Other Obligations; Breaches and Injunctive Relief.  The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and the other Transaction Documents,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the
Warrantholder right to pursue actual damages for any failure by the Company to
comply with the terms of this Warrant.  The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the
Warrantholder and that the remedy at law for any such breach may be
inadequate.  The Company therefore agrees that, in the event of any such breach
or threatened breach, the Warrantholder shall be entitled, in addition to all
other available remedies, an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

Section 21.  Section Headings.  The section headings in this Warrant are for the
convenience of the Company and the Warrantholder and in no way alter, modify,
amend, limit or restrict the provisions hereof.

[SIGNATURE PAGE FOLLOWS]

13 of 15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 11th day of August, 2008.

 

OPEXA THERAPEUTICS, INC.

   

By: /s/Neil K. Warma

Neil K. Warma President and Chief Executive Officer



Signature Page to
Series F Warrant to Purchase ________ Shares of
Common Stock, Par Value $0.50 Per Share

--------------------------------------------------------------------------------



APPENDIX A

OPEXA THERAPEUTICS, INC.

WARRANT EXERCISE FORM

To Opexa Therapeutics, Inc.:

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:

  Name     Address   Federal Tax ID or Social Security No.

and delivered by (certified mail to the above address, or (electronically
(provide DWAC Instructions:________________), or (other (specify):
___________________________).  

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

Dated: ___________________, ____

Note: The signature must correspond with
the name of the Warrantholder as written on
the first page of the Warrant in every
particular, without alteration or enlargement
or any change whatever, unless the Warrant has been assigned.

Signature:

  Name (please print)     Address   Federal Identification or Social Security
No.   Assignee:    



Appendix A
Warrant Exercise Form

